EXHIBIT 10.1

EQUITY AWARD NOTICE
RESTRICTED STOCK UNITS AWARD NOTICE




«FIRST_NAME» «MI» «LAST_NAME»
HAVERTY FURNITURE COMPANIES, INC.
780 JOHNSON FERRY ROAD, SUITE 800
ATLANTA, GA  30342


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2004 Long-Term Incentive Plan (the “Plan”), on January 23, 2012, you were
granted a restricted stock unit award (“RSU”) in the amount of «Number_Awarded»
units.  Each RSU is equivalent to one share of common stock upon vesting.


Subject to your continued employment with the Company, your award will vest over
four years in accordance with the following schedule:


25% vest on May 8, 2013
25% vest on May 8, 2014
25% vest on May 8, 2015
25% vest on May 8, 2016


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. The restrictions governing
this award will lapse immediately upon a change in control, death or permanent
and total disability as defined in Section 2 of the Plan. Units not vested at
retirement will be forfeited.  Please consult the 2004 Long-Term Incentive Plan
Prospectus for a complete understanding of Havertys’ equity award program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.  You
should log into your account with the Plan Administrator, Solium, to review and
accept the agreement and complete the authorization of your grant by February
24, 2012.



